UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF LOUISIANA

LAFAYETTE DIVISION
ZIP, LLC CASE NO. 6:19-CV-00902
VERSUS JUDGE ROBERT R. SUMMERHAYS

ZACHRY EXPLORATION, LLC MAGISTRATE JUDGE HANNA
JUDGMENT

This matter was referred to United States Magistrate Judge Patrick J. Hanna
for report and recommendation. After an independent review of the record, and
noting the absence of any objections, this Court concludes that the Magistrate
Judge’s report and recommendation is correct and adopts the findings and
conclusions therein as its own. Accordingly,

IT IS ORDERED, ADJUDGED, AND DECREED that, consistent with the
report and recommendation, Zip, LLC’s Motion to Remand and for Attorneys’ Fees
(Rec. Doc. 6) is DENIED.

A

Signed at Lafayette, Louisiana, this |p * day of October, 2019.

  

 

ROBERT R. SUMMERHAYS
UNITED STATES DISTRICT J
